Citation Nr: 0033540	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a dental condition 
(loss of teeth).


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant was honorably discharged from the United States 
Air Force in September 1992 with over twenty three years of 
active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

It is not entirely clear whether the appellant is claiming 
entitlement to service connection for missing teeth for 
compensation purposes or for dental treatment purposes.  His 
claim received in August 1999 indicated that he wanted 
service connection for his teeth in order to "get the 
dentures made."  The record reflects that he has full upper 
and lower dentures.  However, later filed statements (notice 
of disagreement and substantive appeal) are silent as to the 
specific benefits sought (compensation versus outpatient 
dental treatment).  This should be clarified.  With respect 
to service connection, the RO's (and appellant's) attention 
is directed to the provisions of 38 C.F.R. § 3.381, as 
amended effective June 8, 1999.  Additionally, the case of 
Simington v. West, 11 Vet. App. 41 (1998), appears to 
strongly suggest that teeth removed in direct treatment of a 
service-connected disability would be service connected under 
38 C.F.R. § 3.310(a).  It is unclear whether the appellant 
believes he had an underlying dental disease that 
necessitated removal of all of his teeth shortly after he 
enlisted in the Air Force.  This also needs to be clarified 
and discussed in a rating action.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The appellant should be requested to 
clarify whether his claim of service 
connection for a dental condition (loss 
of teeth) is seeking VA disability 
compensation versus basic eligibility for 
outpatient dental treatment as provided 
in 38 C.F.R. § 17.161.  Further, the RO 
should seek clarification from the 
appellant as to whether he is claiming 
that an underlying dental disease 
necessitated removal of all of his teeth 
shortly after he enlisted in the Air 
Force, and if so, develop and adjudicate 
the claim accordingly.  All evidence or 
argument submitted should be added to the 
claims file.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The RO is advised that 
only the June 1999 amended version of 38 
C.F.R. § 3.381 should be considered as 
this claim was filed in August 1999.  In 
connection with this matter, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


